DETAILED ACTION
	This office action is in response to the request for reconsideration of the claims as filed on May 18, 2022.  The amendments to the specification are acknowledged.
Claims 20-36 remain pending and are now in condition for allowance, with claim 20 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is again reminded that upon the cancellation of claims to a non-elected invention (some original claims have been allowed in the parent), the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Allowable Subject Matter
Claims 20-36 are allowed.  Claim 20 is the sole independent claim.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Toffetti US ‘546) does not expressly teach or reasonably suggest, in combination, each claim limitation as presented by sole pending independent claim 20.  After a careful consideration of Applicant’s remarks (see pages 1-4 filed May 18, 2022), and review of the context of Applicant’s specification and figures, the Examiner is unable to present a prima facie case of obviousness as required under 35 U.S.C. 103.  Claims 21-36 are also allowable as being dependent directly from claim 20, or with an interview claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Request for Reconsideration, filed May 18, 2022 (pages 1-4), with respect to the Toffetti ‘546 rejections under 35 U.S.C. 103 to claims 20-36, have been fully considered and are persuasive.  Based on those arguments presented on May 18, 2022, the Examiner agrees that he is unable to present a prima facie case of obviousness for the differences of the “sealing tabs” structure/function found in independent claim 20 in view of Toffetti ‘546 (with sufficient motivation and reasons to combine).  Accordingly, all prior art rejections mailed on February 18, 2022 have been withdrawn.  Claims 20-36 serve to create a patentable distinction over the closest prior art of the current record.


Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             May 25, 2022